IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

ANURAG MEHTA,                            )
                                         )
                  Plaintiff,             )
                                         )
      v.                                 )   C.A. No. 2018-0355-KSJM
                                         )
MOBILE POSSE, INC., a Delaware           )
corporation, JONATHAN JACKSON,           )
STEVEN J. MURRAY,                        )
CHRISTOPHER H. HOLDEN, JOHN              )
L. DAVIES and THOMAS D.                  )
ROBERTS,                                 )
                                         )
                  Defendants.            )

                         MEMORANDUM OPINION
                        Date Submitted: February 7, 2019
                          Date Decided: May 8, 2019

Marcus E. Montejo, John G. Day, PRICKETT, JONES & ELLIOTT, P.A.,
Wilmington, Delaware; Counsel for Plaintiff Anurag Mehta.
Rafael X. Zahralddin, Jonathan M. Stemerman, ELLIOTT GREENLEAF, P.C.,
Wilmington, Delaware; Counsel for Defendants Mobile Posse, Inc., Johnathan
Jackson, Steven J. Murray, Christopher H. Holden, John L. Davies, and Thomas D.
Roberts.



McCORMICK, V.C.
      The plaintiff was a common stockholder of Mobile Posse, Inc. Mobile Posse’s

management completed a buy-out of the company in the spring of 2018. Directors

appointed by the preferred stockholders negotiated the merger; the preferred

stockholders approved the merger by written consent. The merger consideration was

below the preferred stockholders’ combined liquidation preference, so the common

stockholders received no consideration.      Before this litigation, the common

stockholders also received little information regarding the merger.

      In completing the merger, Mobile Posse and its board had to satisfy basic

requirements imposed by Delaware law. For example, Section 262 of the Delaware

General Corporation Law (“DGCL”) required that the company inform stockholders

of their appraisal rights within ten days of the consummation the merger. Section

228 of the DGCL required that the company, when acting through written

stockholder consent, promptly notify the stockholders who did not consent.

Section 251 of the DGCL required that the merger agreement state the terms and

conditions of the merger, including the cash stockholders would receive in exchange

for their shares.

      The complaint in this case reads like a law school exam designed to test a

student’s knowledge of these and other basic legal requirements for consummating

the merger. The defendants, Mobile Posse and its board, would not have done well

on that exam. The defendants failed to notify stockholders of their appraisal rights


                                         1
within the timeframe set by Section 262. They forgot to send prompt notice of the

written stockholder consents as required by Section 228. They neglected to include

the amount of cash the preferred stockholders would receive for their shares on the

face of the merger agreement or documents it incorporates as required by Section

251. The complaint alleges counts under each of these three statutory provisions

and further asserts three additional counts. The additional counts claim that: the

stockholder consents did not have a ratifying effect under Section 144 of the DGCL;

the director defendants breached the fiduciary duty of disclosure; and the director

defendants breached the fiduciary duty of loyalty because the merger was a self-

dealing transaction and not entirely fair.

      Through this litigation, the defendants became aware of many of their

mistakes. They attempted to correct some by disseminating a supplemental notice.

That supplement attached a document discussing some other state’s appraisal laws.

      Although the defendants candidly admit to having neglected many of their

obligations in connection with the merger and related transactions, they have moved

for judgment on the pleadings. They argue that they are entitled to judgment on the

pleadings because the violations were remedied by the supplemental notice or

caused no harm. They also contend that one of the plaintiff’s claims relies on an

outdated version of Section 228. On the last point only, the defendants are entitled

to judgment on the pleadings. This decision denies rest of the defendants’ motion.


                                             2
I.     FACTUAL BACKGROUND
       The facts are drawn from the complaint and the documents it incorporates.

The defendants urge the Court to also consider facts contained in documents, such

as the supplemental notice, that they attach to their answer.

       “There appears to be a split in authority . . . regarding [whether courts can

consider] documents attached to the answer but not referenced in or attached to the

complaint.”1 The weight of authority, and the only Delaware decision addressing

the issue, favors considering attachments to the answer, at least for limited

purposes.2 Most decisions addressing this issue are based on Federal Rule of Civil


1
  5C Charles Alan Wright et al., Federal Practice and Procedure § 1371 (3d ed. 2019).
See also Thomas v. Fin. Recovery Servs., 2013 WL 387968, at *2 (C.D. Cal. 2013)
(“[T]here is some disagreement among courts regarding whether documents attached to the
answer, rather than the complaint, may be properly considered.” (citations omitted)).
2
  See Ketler v. PFPA, LLC, 2015 WL 3540187, at *1 (Del. Super. June 3, 2015)
(considering document attached to answer and stating “[e]xhibits to pleadings are
considered part of the pleadings and therefore this motion does not convert to one for
summary judgment”), aff’d, 132 A.3d 746 (Del. 2016). Compare Barnard v. Lackawanna
Cty., 696 F. App’x 59, 61 (3d Cir. 2017) (“Because the exhibits concisely set out the
parties’ respective rights and the record of the underlying dispute, they are ‘documentary
evidence’ constituting ‘written instruments’ of the kind contemplated by Rule 10(c), and
we find no error in the Court’s consideration of their contents.”), Roberts v. Babkiewicz,
582 F.3d 418, 419 (2d Cir. 2009) (“Because this matter comes to us on appeal from a
judgment on the pleadings, we rely on the complaint, the answer, any written documents
attached to them, and any matter of which the court can take judicial notice for the factual
background of the case.” (citation omitted)), Horsley v. Feldt, 304 F.3d 1125, 1135 (11th
Cir. 2002) (holding court can consider documents attached to answer if they are “central to
one of the [plaintiff’s] claims and its authenticity is undisputed”), and N. Ind. Gun &
Outdoor Shows, Inc. v. City of S. Bend, 163 F.3d 449, 452 (7th Cir. 1998) (“The pleadings
include the complaint, the answer, and any written instruments attached as exhibits.”
(citation omitted)), with Toliver v. City of New York, 2012 WL 7782720, at *4 (S.D.N.Y.
Dec. 10, 2012) (refusing to consider documents attached to answer because it was “not
                                             3
Procedure 10(c), which provides that “[a] copy of a written instrument that is an

exhibit to a pleading is a part of the pleading for all purposes.”3 This Court’s rules

contain nearly identical language.4 Because “[d]ecisions interpreting the Federal

Rules of Civil Procedure are usually of great persuasive weight in the construction

of parallel Delaware rules,”5 the Court will consider the exhibits attached to the

defendants’ answer. Still, because all inferences from the pled facts must be made

in a light most favorable to the non-moving party, the Court does not rely on those

exhibits that contradict the complaint’s well-pled facts.6


clear that [the plaintiff] would be unable to rebut the information from such documents
through discovery”), report & recommendation adopted, 2013 WL 1155293 (S.D.N.Y.
Mar. 21, 2013), and Clark v. Chase Home Fin., LLC, 2008 WL 2326307, at *4 (S.D. Cal.
June 3, 2008) (refusing to consider 12(c) motion based on arguments concerning
interpretation of contract attached to answer, rather than complaint).
3
    Fed. R. Civ. P. 10(c).
4
  Ct. Ch. R. 10(c) (“A copy of any written instrument which is an exhibit to a pleading is a
part therefor for all purposes.”). Delaware’s Superior Court contains identical language in
its rules. Del. Super. Ct. Civ. R. 10(c) (“A copy of any written instrument which is an
exhibit to a pleading is a part thereof for all purposes.”). In applying Rule 10(c), the
Superior Court considered attachments to the answer to resolve a motion for judgment on
the pleadings. See Ketler, 2015 WL 3540187, at *1.
5
  Cede & Co. v. Technicolor, Inc., 542 A.2d 1182, 1191 n.11 (Del. 1988). See also
Plummer v. Sherman, 861 A.2d 1238, 1242 (Del. 2004) (“We note at the outset that the
Delaware Rules of Civil Procedure are patterned after the Federal Rules of Civil Procedure.
We therefore find certain federal cases appropriate for determining the proper
interpretation of the Delaware Rules of Civil Procedure.” (footnote and citations omitted)).
6
  See, e.g., Hatch v. DeMayo, 2018 WL 6003548, at *2 (M.D.N.C. Nov. 15, 2018)
(“Because the plaintiff is not required to reply to the Answer, ‘all allegations in the
[A]nswer are deemed denied.’ . . . The defendant cannot therefore ‘rely on allegations of
fact contained only in the [A]nswer, including affirmative defenses, which contradict
Plaintiffs’ complaint.’” (quoting Jadoff v. Gleason, 140 F.R.D. 330, 331 (M.D.N.C. 1991));
Stokes v. City of Visalia, 2018 WL 2970765, at *4 (E.D. Cal. June 8, 2018) (“In deciding
                                             4
        A.     Mobile Posse’s Business and Board
        Defendant Johnathan Jackson founded Mobile Posse (or the “Company”) in

2005.       The Company provides mobile advertising and customer-relationship-

management solutions on mobile devices. Its main software product is pre-installed

on mobile devices, and that software and related services provide content and

advertising on those devices. The Company’s platform reaches seven operating

systems and nearly twenty million active consumers. The Company’s business

model is risky; the Company has only one customer and that customer could

terminate its contract for convenience. If that customer terminated the contract, or

simply did not renew it, “the Company would most likely need to liquidate its

assets.”7

        The Company raised over $25 million in capital through six series of preferred

stock (Series A, A-1, B, B-1, B-2, and C). The preferred stock entitled holders to




a motion for judgment on the pleadings, the court accepts as true all allegations in the
complaint and treats as false those allegations in the answer that contradict the complaint.”
(citations omitted)); Allen v. Eckard, 2018 WL 2113234, at *1 (M.D. Pa. May 8, 2018)
(“As a result of the obligation to view the facts and reasonable inferences in favor of the
nonmovant, however, a court should ‘treat[ ] any allegations in the answer that contradict
the complaint as false.’” (alteration in original) (quoting Goodman v. Williams, 287 F.
Supp. 2d 160, 161 (D.N.H. 2003)). See also Cell Therapeutics, Inc. v. Lash Gp., Inc., 586
F.3d 1204, 1206 n.2 (9th Cir. 2009) (“In reviewing the district court’s grant of judgment
on the pleadings, we accept as true all allegations in [the] complaint and treat as false those
allegations in the answer that contradict [the complaint’s] allegations.”).
7
 C.A. No. 2018-0355-KSJM Docket (“Dkt.”) 14, Defs.’ Am. Answer (“Am. Ans.”) Ex. 1
(Suppl. Notice) at 3.

                                              5
liquidation preferences and voting rights, such as the right to approve a sale of the

Company. The waterfall of proceeds provided a liquidation preference of 100% of

the amount invested by the junior preferred stockholders, and 125% for the senior

series of preferred stock. Dividends of eight percent a year also accrued first to

senior preferred stock, and then to junior holders, adding “in excess of $2,000,000

to these liquidation preferences on an annual basis.”8 As of April 3, 2018, the

accrued dividends totaled $17,003,591 and liquidation preferences totaled

approximately $44,678,801.9

          Mobile Posse’s Board of Directors comprised Jackson and persons affiliated

with the preferred stockholders: John L. Davies, Christopher H. Holden, Steven J.

Murray, and Thomas D. Roberts. These directors and their affiliates held most or

all of the Company’s outstanding preferred stock and a majority of the Company’s

outstanding voting power.

          B.      The Company’s Sale Efforts
          Beginning in December 2014, the board began to explore a sale of the

Company. The Company engaged Headwaters BD LLC to conduct the sale process.

Headwaters contacted approximately 120 potential strategic buyers. In December

2016, Mobile Posse executed a letter of intent to sell to a strategic buyer for



8
    Id. at 2.
9
    Id. at 2–3.

                                           6
approximately $45,000,000, with another $17,000,000 as part of a potential earn-

out. Common stockholders would have received none of the $45,000,000 closing

payment, though they could have potentially received $0.38 per share through the

earn-out. That buyer eventually walked away from the deal “in the Spring of 2017

due to concern that the Corporation only had one customer.” 10

           In June 2017, the Company engaged a new investment banker, Canaccord

Genuity. Canaccord contacted approximately 170 potential strategic and financial

buyers, but received only one expression of interest. That potential financial buyer

“submitted an indication of interest in September 2017 to acquire the Corporation

for an enterprise value between $31,000,000 and $37,000,000, subject to due

diligence.”11 Mobile Posse went forward with due diligence, although the offer

would not have satisfied the Corporation’s preferred stock. This buyer too backed

out during due diligence “because of similar concerns that the Corporation’s

business depended on a single customer.” 12

           C.   The Merger
           In January 2018, in the wake of the Company’s two failed processes,

management members offered to purchase the Company for $33,100,000 in cash and



10
     Id.
11
     Id.
12
     Id.

                                         7
$1,000,000 in rollover equity. Also, the Company had instituted a management

carve-out plan “that called for up to 16% of the proceeds from a Change in Control

event . . . to be paid to certain executives and management of the Corporation.”13

Under the carve-out, management would receive $5,900,000.14                The Board

countered at $35,500,000 cash, up to $1,000,000 in rollover equity, and management

forfeiting its rights to a carve-out payment.

           The Board formed a special committee of directors who would not be

receiving rollover equity. After several weeks of negotiations, the parties agreed to

terms of a merger (the “Merger”). Under the Merger, the purchasers would pay

$33,800,000, including $1,000,000 in rollover equity. 15 Management would receive

no carve-out of Merger proceeds. And senior preferred stockholders forewent a

portion of their liquidation preference to enable lower classes of preferred stock to

receive consideration.

           Common stockholders would receive nothing because the purchase price was

less than the preferred stockholders’ $44 million liquidation preference.16



13
     Id.
14
     Id.
15
     Id.
16
   Accounting for investment banking and transaction fees, Defendants say the sale price
at which common stockholders would start to receive consideration was approximately
$53,189,000. Am. Ans. Ex. 1 (Suppl. Notice) at 6; Dkt. 16, Defs.’ Opening Br. in Supp.
of their Mot. for J. on the Pleadings (“Defs.’ Opening Br.”) at 17.

                                           8
Defendants sought the written consent of preferred stockholders, but did not provide

the consent solicitation and information statement to Mobile Posse’s twenty

common stockholders.

         D.     The 280G Solicitation
         Certain payments due to Jackson and Chief Financial Officer Stephen

Sincavage upon consummation of the Merger exceeded 2.99 times their base amount

in recent years. Under Section 280G of the Internal Revenue Code, those payments

were “parachute payments” that Mobile Posse could not deduct, and on which the

recipients would pay an excise tax. Mobile Posse could avoid this outcome under

Section 280G by obtaining the approval of 75% of the holders of all outstanding

stock.      Around March 28, 2018, the Company issued a solicitation seeking

stockholder consents pursuant to Section 280G (the “280G Solicitation”).17

         Plaintiff Anurag Mehta (“Plaintiff”) is a former employee of Mobile Posse

who owned 240,000 shares of Mobile Posse common stock. He received the 280G

Solicitation. The solicitation mentioned, but did not describe, the Merger. That

mention was the first time Plaintiff learned of the Merger. The 280G Solicitation

stated that the executing stockholder adopted and approved the resolution “effective




17
     Dkt. 1, Pl.’s Verified Compl. (“Compl.”) Ex. E (280G Solicitation) Ex. A at 1.

                                              9
as of March 28, 2018.” 18 Stockholders approved the 280G Solicitation. On April 2,

the Company’s preferred stockholders approved the Merger by written consent.

         E.     The Initial Notice
         After receiving the Section 280G Solicitation, Plaintiff attempted to obtain

more information about the Merger. The Company did not respond to Plaintiff’s

inquiry until April 19 when it emailed him a notice and the stockholder merger

resolution (the “Initial Notice”). 19 The Initial Notice said that stockholders had

consented to and that the Company had consummated the Merger. The Initial Notice

did not contain any information about what consideration any stockholders, common

or preferred, would receive. The Company did attach the Merger Agreement, which

referenced a payment schedule (the “Payment Schedule”).            But the Payment

Schedule was not included. The Initial Notice was also light on details about

appraisal rights, telling stockholders that if they did not vote for the Merger they

may obtain the fair value of their shares. It did not attach the appraisal statute,

although on its face it purported to do so. It did not inform the stockholders of any

procedures for asserting their appraisal rights.




18
     Compl. Ex. E (280G Solicitation) at 1.
19
     Compl. Ex. A (Initial Notice).

                                              10
      F.     The Litigation and Supplemental Notice
      Plaintiff commenced this litigation on May 18, 2018. His claims alerted the

Company to multiple deficiencies in the Initial Notice. In response to the complaint,

the Company issued a supplemental notice on June 19, 2018 (the “Supplemental

Notice”). The Supplemental Notice contained ten separate documents, attached to

the Amended Answer as Exhibits 1 through 10. It disclosed information including

the availability of appraisal rights, the rights of preferred stockholders, the Payment

Schedule, and the background of the sales process that led to the Merger.

      Defendants answered and asserted affirmative defenses on July 11, 2018.

Defendants filed an amended answer attaching numerous exhibits, including the

Supplemental Notice, on October 5, 2018. Defendants contemporaneously moved

for judgment on the pleadings. After briefing, the Court heard oral argument on

February 7, 2019.

II.   LEGAL ANALYSIS
      The Complaint asserts six causes of action. Count I alleges that Defendants

violated 8 Del. C. § 262 by failing to provide statutorily required information

concerning appraisal rights. Count II alleges that the 280G Solicitation violated

8 Del. C. § 228 by failing to disclose material facts necessary for stockholders to

decide whether to execute the written consents. Count III alleges that the Initial

Notice does not give rise to the safe harbor protections of 8 Del. C. § 144, and


                                          11
violated the “prompt” notice requirements of 8 Del. C. § 228. Count IV alleges that

Defendants violated 8 Del. C. § 251 by failing because the Merger Agreement fails

to state the consideration paid to stockholders. Count V alleges that the director

defendants breached the fiduciary duty of disclosure by failing to meet the statutory

requirements of 8 Del. C. §§ 228 and 262. Count VI alleges that the director

defendants breached their fiduciary duty of loyalty by engaging in a self-dealing

transaction that was not entirely fair.

         Defendants moved for judgment on the pleadings on each of the six Counts.

In deciding a motion for judgment on the pleadings under Court of Chancery Rule

12(c) the Court “accord[s] plaintiffs opposing a Rule 12(c) motion the same benefits

as a plaintiff defending a motion under Rule 12(b)(6).”20 This means the Court

“view[s] the facts pleaded and the inferences drawn from such facts in a light most

favorable to the non-moving party. The Court must take the well-pleaded facts

alleged in the complaint as admitted.”21

         “A motion for judgment on the pleadings may be granted only when no

material issue of fact exists and the movant is entitled to judgment as a matter of

law.” 22 Because “the standards for motions under both Rule 12(b)(6) and Rule 12(c)


20
     McMillan v. Intercargo Corp., 768 A.2d 492, 500 (Del. Ch. 2000).
21
  Desert Equities, Inc. v. Morgan Stanley Leveraged Equity Fund, II, L.P., 624 A.2d 1199,
1205 (Del. 1993) (citations omitted).
22
     Id. (citations omitted).

                                            12
are almost identical”23 a motion for judgment on the pleadings can only be granted

against a plaintiff if she “could not recover under any reasonably conceivable set of

circumstances susceptible of proof.”24

           A.    Count I: Appraisal Disclosures
           Section 262(d)(2) requires that “within 10 days [of the merger the surviving

corporation] shall notify each of the holders of any class or series of stock . . . who

are entitled to appraisal rights of the approval of the merger . . . and that appraisal

rights are available for” their shares.25 The notice “shall include” a copy of Section

262.26

           Defendants admit that twenty minority stockholders did not receive notice of

their appraisal rights within the period specified by Section 262.27 Defendants argue,

however, that the Supplemental Notice constituted a “replicated remedy” resetting




23
     Cantor Fitzgerald, L.P. v. Cantor, 2001 WL 1456494, at *4 (Del. Ch. Nov. 5, 2001).
24
  MPT of Hoboken TRS, LLC v. HUMC Holdco, LLC, 2014 WL 3611674, at *5 (Del. Ch.
July 22, 2014) (quoting Cent. Mortg. Co. v. Morgan Stanley Mortg. Capital Hldgs. LLC,
27 A.3d 531, 536 (Del. 2011)).
25
     8 Del. C. § 262(d)(2).
26
     Id.
27
  Defs.’ Opening Br. at 23 (“There is no dispute that the 20 Minority Stockholders did not
receive the Notice.”).

                                            13
the clock, permitting the common stockholders to exercise their appraisal rights, and

entitling Defendants to judgment in their favor on Count I.28

          Defendants’ replicated remedy theory comes from Berger v. Pubco Corp.29

In that case, the Court found that disclosures regarding a short-form merger provided

inadequate detail and attached an outdated version of the appraisal statute.30 On

appeal, the Supreme Court discussed “[i]n the abstract,” four theoretical “remedial

alternatives” for addressing deficient disclosures concerning stockholder appraisal

rights.31      One of the remedial alternatives involved a “‘replicated appraisal’

proceeding that would duplicate the precise sequence of events and requirements of

the appraisal statute.”32 No one advocated for this relief, and the Supreme Court did

not award it.         Indeed, the Supreme Court was critical of its own theoretical

brainchild. The Court described a “replicated appraisal remedy” as suboptimal for

many reasons, including that it would give fiduciaries “little incentive to observe

their disclosure duty in future cases, since the cost of the remedy [] would be




28
  Id. at 25. Defendants’ argument resembles a mootness argument, though Defendants do
not cast it as such. Their argument is essentially that they mooted the initial statutory
violation by giving stockholders the same opportunity at a later date.
29
     976 A.2d 132 (Del. 2009).
30
     Id. at 135.
31
     Id. at 139–40.
32
     Id. at 139.

                                           14
negligible.”33 Defendants cite no decision that blesses this replicated remedy as an

appropriate fix to an improper notice under Section 262. That is no surprise, because

“fairness requires that the corporation be held to the same strict standard of

compliance with the appraisal statute as the minority shareholders.”34

          Even if a replicated appraisal remedy was a legally viable option, the

Company’s attempt to invoke it fails. The Supplemental Notice itself (Exhibit 1 to

the Amended Answer) contained correct information, but it attached a document

(Exhibit 3 to the Amended Answer) that contained incorrect information. The

document as a whole, therefore, contained incorrect and internally inconsistent

instructions. Two glaring errors are particularly problematic.

          First, Section 262 requires that a stockholder assert appraisal rights “within

20 days after the date of mailing” of the appraisal notice.35 The Supplemental Notice

attached a copy of the statute, and the cover letter to the Supplemental Notice

correctly stated the Company’s intent to permit each stockholder the option of

exercising appraisal rights “within 20 days of the mailing of this notice.”36 The



33
     Id. at 142.
34
  Id. at 144. See also Jackson v. Turnbull, 1994 WL 174668, at *6 (Del. Ch. Feb. 8, 1994)
(“Our Supreme Court has emphasized the need for stockholders to strictly comply with the
formalities of § 262 when seeking to exercise their appraisal rights. Corporations should
be held to the same standard.” (citation omitted)).
35
     8 Del. C. § 262(d)(2) (emphasis added).
36
     Am. Ans. Ex. 1 (Suppl. Notice) at 6 (emphasis added).

                                               15
March 28, 2018 notice, which was attached to the Supplemental Notice, stated that

the Company would set “a date by which [it] must receive the demand for payment

(which date may not be fewer than 30 nor more than 60 days after the Dissenters’

Notice is delivered).”37 The thirty-to-sixty day window is not Delaware law.38 Had

stockholders complied with that deadline, they would have missed the twenty-day

“replicated” period for submitting their demand.

         Second, the March 28, 2018 notice told stockholders the wrong procedures for

enforcing their appraisal rights. The process described in that document starts with

an “Offer of Payment,” which obligated the surviving corporation “to pay to each

dissenting shareholder . . . the amount the Company estimates to be the fair value of

the shares, plus accrued interest from the effective date of the Merger.” 39 After

making that offer, and providing other information, 40 the dissenting stockholder

could accept the offer or within 30 days provide “his or her own estimate of the fair


37
     Am. Ans. Ex. 3 (Mar. 28, 2018 Notice) at 9 (emphasis added).
38
   The Model Business Corporations Act uses a similar window, though the date the
corporation must receive the form “may not be fewer than 40 nor more than 60 days after
the date the [] appraisal notice is sent[.]” Model Bus. Corp. Act § 13.22(b)(2)(ii) (2016).
Other states have provided for the thirty-to-sixty day window Mobile Posse used, including
Virginia, where Mobile Posse keeps its principal place of business. Va. Code Ann. § 13.1-
734(B)(2)(b) (amended 2019).
39
     Am. Ans. Ex. 3 (Mar. 28, 2018 Notice) at 10–11.
40
  This information would include “1. recent financial statements of the Company; 2. the
Company’s estimate of the fair value of the shares; 3. an explanation of how the interest
was calculated; 4. a statement of the dissenter’s right to demand payment under Section
262 of the DGCL; and 5. a copy of Section 262 of the DGCL.” Id.

                                            16
value for the dissenting holder’s shares and the interest due, and may demand

payment of such holder’s estimate.” 41 If after this back and forth process the

demands for appraisal “remain[ed] unsettled, the Company must commence a

nonjury equity valuation proceeding in the [Court of Chancery, Wilmington,

Delaware], within 60 days after receiving the payment demand and must petition the

court to determine the fair value of the shares and accrued interest.” 42 The Company

would then “make all dissenting stockholders whose demands remain unsettled

parties to the proceeding and to serve a copy of the petition upon each of them.” 43

If the Company “does not commence the proceeding within those 60 days . . . the

Company [would] pay each dissenting stockholder whose demand remains unsettled

the amount demanded.” 44

           None of this is Delaware law or procedure. Section 262 does not describe this

process.45        Section 262 tells stockholders they can “commence an appraisal

proceeding by filing a petition in the Court of Chancery . . . [w]ithin 120 days after

the effective date of the” deal.46 There is no required back and forth, offer of



41
     Id.
42
     Id. at 11.
43
     Id.
44
     Id.
45
     The Model Business Corporation Act does. See Model Bus. Corp. Act § 13.24.
46
     8 Del. C. § 262(e).

                                             17
payment from the corporation, or period where the stockholders sit back and wait

for the corporation to start the proceeding, which if it never does, they will be paid

their demand. Mobile Posse informed its stockholders of incorrect procedures.

         “The purpose of the requirement that a copy of the appraisal statute be

included in the Notice is to enable shareholders to make an informed decision

whether to accept the merger consideration or to seek appraisal.” 47 Plaintiff has pled

it is reasonably conceivable that a corporation does not satisfy Section 262 by

attaching a correct copy of the statute but then telling stockholders information and

procedures that contradict the statute.

         B.     Count II: The 280G Solicitation
         Count II asserts that the 280G Solicitation violated 8 Del. C. § 228 by

including a pre-printed effective date and by failing to disclose material facts to the

stockholders.

                1.    Section 228 Form Dating Issues
         The 280G Solicitation, which Plaintiff attached to his Complaint, states that

the signing stockholder “hereby adopt[s] and approve[s] the following recitals and

by written consent, effective as of March 28, 2018.” 48 Based on H-M Wexford LLC


47
   Nebel v. Sw. Bancorp, Inc., 1995 WL 405750, at *7 (Del. Ch. July 5, 1995). See also
Gilliland v. Motorola, Inc., 859 A.2d 80, 86 (Del. Ch. 2004) (“The statutory duty is mainly
to notify the stockholders of the merger and of their appraisal remedy, and was satisfied by
the Notice.”).
48
     Compl. Ex. E (280G Solicitation) at 1; see also Compl. ¶¶ 45–46.

                                            18
v. Encorp, Inc., 49 Plaintiff argues “stockholder consents cannot be form dated but

rather must bear the date of the stockholder’s signature.”50

           H-M Wexford interpreted language in Section 228 removed by amendment.

Before the amendment, Section 228 required that “[e]very written consent shall bear

the date of signature of each stockholder or member who signs the consent.” 51 The

mandatory use of “shall” meant that the “pre-printed date” on the consents were

insufficient, and each signer needed to date their consent.52 The August 2017

amendment struck the “shall bear the date of signature” language relevant to the H-

M Wexford. 53 The synopsis to the bill confirms: “Section 228 is amended to provide

that a consent need not bear the date of signature of the stockholder or member

signing the consent.” 54 Plaintiff is thus wrong that the consents must bear the date

of signature. Defendants are entitled to judgment on the pleadings on this issue. 55


49
     832 A.2d 129, 151 (Del. Ch. 2003).
50
     Dkt. 22, Pl.’s Answering Br. in Opp’n. to Defs.’ Mot. for J. on the Pleadings at 20.
51
     H-M Wexford, 832 A.2d at 151.
52
     Id.
53
   See Edward P. Welch, et al., 2 Folk on the Delaware General Corporation Law § 228.04
at 7-332 (6th ed. Supp. 2018) (“In 2017, section 228(c) was amended to dispense with the
requirement that each consent bear the date of signature of the stockholder executing the
consent.”)
54
      2017      Del.   Laws     86    (S.B.    69)   §    8        (2017),    available     at
https://legis.delaware.gov/BillDetail?LegislationId=25730.
55
  To be sure, the effective date was misstated on the face of the written consent. “Action
by written consent is effective under the statute only if a number of consents sufficient to
take the action are delivered to the corporation within sixty days of the earliest dated
consent.” Kerbawy v. McDonnell, 2015 WL 4929198, at *12 (Del. Ch. Aug. 18, 2015);
                                               19
               2.     Section 228 Disclosure Violations
         Plaintiff argues that Defendants did not disclose all material information

required by 8 Del. C. § 228 for stockholders to decide whether to execute the

280G Solicitation.

         This Court has allowed stockholders to state a claim under 8 Del. C. § 228

based on the failure to disclose information,56 although Section 228 “contains no

disclosure requirements other than that the written consents be in writing, set forth

the action to be taken, and be signed by the holders of the stock.” 57 This is because

“actions under Section 228 require strict compliance to avoid mischief and disorder

in corporate actions.”58



see 8 Del. C. § 228(c) (“No written consent shall be effective to take the corporate action
referred to therein unless written consents signed by a sufficient number of holders or
members to take action are delivered to the corporation in the manner required by this
section within 60 days of the first date on which a written consent is so delivered to the
corporation.”). Stockholders can even provide “that such a consent will be effective at a
future time (including a time determined upon the happening of an event)[.]” 8 Del. C.
§ 228(c). But nothing in the DGCL allows the corporation or stockholders to make the
effective date retroactive, and no decisions have blessed doing so. Plaintiff’s H-M Wexford
argument, however, does not speak to this issue, and the Company does not seek to enforce
the misstated “effective” date.
56
  See Calesa Assocs., L.P. v. Am. Capital, Ltd., 2016 WL 770251, at *14 (Del. Ch. Feb. 29,
2016) (denying motion to dismiss where documents stockholders were asked to sign were
incomplete, missing attachments, or in draft form); Dubroff v. Wren Hldgs., LLC, 2009 WL
1478697, at *6 (Del. Ch. May 22, 2009) (refusing to “delineate the parameters of the
disclosure required by § 228(e)” but denying motion to dismiss where plaintiff adequately
pled directors deliberately omitted material information to mislead stockholders).
57
     Unanue v. Unanue, 2004 WL 5383942, at *8 (Del. Ch. Nov. 9, 2004).
58
  Calesa, 2016 WL 770251, at *14. In line with the previous decisions that declined to
answer “the question of whether the notice required by 8 Del. C. § 228(e) triggers a fulsome
                                            20
         The 280G Solicitation asked stockholders to approve executive compensation

related to the Merger. One of the resolutions even states that “the undersigned

Stockholders acknowledge and agree that this Action by Written Consent is entirely

separate from the vote to approve the Merger . . . .” 59 The 280 Solicitation, however,

fails to provide any information concerning the Merger, including the fact that the

common stockholders would receive no consideration. Compounding this problem,

Defendants concede they did not provide the consent solicitation related to the

Merger to the common stockholders.60 This meant that the common stockholders

first learned of the Merger by reading the 280G Solicitation. 61

         This type of incomplete disclosure resembles those of two other decisions

involving written consents, Calesa Associates, L.P. v. American Capital, Ltd., 62 and

Carsanaro v. Bloodhound Technologies, Inc.63 In both cases, the written consents

omitted important information referenced on the face of the consent. In Calesa, the

documents the stockholders were asked to sign were incomplete, missing




disclosure akin to that required when stockholder approval is being solicited,” Dubroff,
2009 WL 1478697, at *6, this ruling is limited to the narrow facts before the Court.
59
     Compl. Ex. E (280G Solicitation) at 2.
60
     Defs.’ Opening Br. at 4.
61
     Compl. ¶ 21.
62
     2016 WL 770251.
63
  65 A.3d 618, 641 (Del. Ch. 2013) abrogated on other grounds by El Paso Pipeline GP
Co. LLC v. Brinckerhoff, 152 A.3d 1248, 1264 (Del. 2016).

                                              21
attachments, or in draft form. 64 In Carsanaro, several of the incorporated exhibits

were missing in their entirety. 65 By asking stockholders to approve of parachute

payments in connection with the Merger, but providing them no information about

the Merger, Defendants similarly erred. Defendants are not entitled to judgment on

Count II.

         C.     Count III: The Initial Notice
         Count III alleges that Defendants are not entitled to the protections of 8 Del. C.

§ 144(a)(2) because the Initial Notice failed to disclose material facts. Count III also

alleges that Defendants violated 8 Del. C. § 228 by failing to provide prompt notice

of the action by written consent.

                1.     Section 144’s Safe Harbor
         “Section 144 of the [DGCL] provides a safe harbor for interested

transactions[.]” 66 “A transaction is interested where directors appear on both sides

of a transaction or expect to derive a financial benefit from it that does not

‘devolve[ ] upon the corporation or all stockholders generally.’” 67 At common law,




64
     2016 WL 770251, at *14.
65
     65 A.3d at 641.
66
     Benihana of Tokyo, Inc. v. Benihana, Inc., 906 A.2d 114, 120 (Del. 2006)
67
  Pfeffer v. Redstone, 965 A.2d 676, 690 (Del. 2009) (quoting Aronson v. Lewis, 473 A.2d
805, 812 (Del. 1984), overruled on other grounds by Brehm v. Eisner, 746 A.2d 244 (Del.
2000)).

                                             22
“a corporation’s stockholders [had] the power to nullify an interested transaction.”68

The enactment of Section 144 of the DGCL changed this. 69 Under Section 144, a

transaction will not be void or voidable based solely upon a director’s or officer’s

interest if one of three conditions are met. 70 Only the second condition, Section

144(a)(2), is at issue in this case.

         Section 144(a)(2) provides safe harbor where: “The material facts as to the

director’s or officer’s relationship or interest and as to the contract or transaction are

disclosed or are known to the stockholders entitled to vote thereon, and the contract

or transaction is specifically approved in good faith by vote of the stockholders[.]”71




68
  Oberly v. Kirby, 592 A.2d 445, 466 (Del. 1991). See also Balotti & Finkelstein, supra,
§ 4.16 (“At common law, interested-director transactions were voidable regardless of
whether they were fair or approved by disinterested directors.”).
69
   See Oberly, 592 A.2d at 466 (“The enactment of 8 Del. C. § 144 in 1967 limited the
stockholders’ power [to nullify interested transactions] in two ways.”); Valeant Pharm.
Int’l v. Jerney, 921 A.2d 732, 745 (Del. Ch. 2007) (“Before the 1967 enactment of 8 Del.
C. § 144, a corporation’s stockholders had the right to nullify an interested transaction.”
(citation omitted)). See also Solomon v. Armstrong, 747 A.2d 1098, 1115 (Del. Ch. 1999)
(“Over the last century there has been a gradual shift in how the law has conceived of
transactions between the corporation and its officers and directors and the type of recourse
that shareholders have been entitled to in those instances.”), aff’d, 746 A.2d 277 (Del.
2000).
70
   Welch, supra, 1 Folk on the Delaware General Corporation Law § 144.01 at 4-367–
4-368 (6th ed. Supp. 2014). See also Valeant, 921 A.2d at 745 (“To ameliorate th[e]
potentially harsh result [of the common law], section 144 as presently enacted provides
three safe harbors to prevent nullification of potentially beneficial transactions simply
because of director self-interest.”).
71
     8 Del. C. § 144(a)(2).

                                            23
         Count III claims that Section 144(a)(2) is not met because the Company failed

to disclose “material facts in connection with the Board of Directors’ relationships

and interests in connection with the Merger, Merger Agreement and allocation of

the $33.8 million merger consideration.”72

         The Initial Notice is deficient in many respects. It failed to disclose any

information as to how and when the Merger came about and who received

consideration in connection with the Merger. It is reasonable to infer that certain

directors were conflicted as to the Merger—a management buy-out, which was

negotiated by directors who were appointed to the board by preferred stockholders,

and thus likely owed dual fiduciary duties to the Company and those stockholders.

Based on the Initial Notice, it is reasonably conceivable to conclude—given the

complete dearth of information provided concerning the Merger and the alleged

conflicts among the board members—that disinterested stockholders voting on the

Merger lacked the material facts required to invoke the protections of Section 144.

Thus, at this stage, Defendants are not entitled to judgment in their favor on the

Section 144 issues raised in Count III.

               2.    Section 228’s Prompt Notice Provision
         Section 228(e) of the DGCL requires that when corporate action is taken

“without a meeting by less than unanimous written consent,” the stockholders who


72
     Compl. ¶ 58.

                                           24
did not consent must receive “[p]rompt notice.”73 “Prompt notice to the minority

stockholders is of critical importance.”74 That is because “Section 228 ensures some

level of transparency for non-consenting stockholders” and allows them to “stay

abreast of corporate decision-making and maintain the accountability of boards of

directors and controlling stockholders.”75

         “Prompt” under Section 228(e) is not defined by the statute. The only case

construing the term concluded that a near five-month delay was not “prompt.”76

That case is not instructive here.

         When a transaction approved by written consent triggers notice obligations

under Section 262, the deadline in Section 262 should supply the outer bound of

what constitutes “prompt” notice under Section 228.




73
     8 Del. C. § 228(e).
74
     Brown v. Kellar, 2018 WL 6721263, at *10 (Del. Ch. Dec. 21, 2018).
75
     Espinoza v. Zuckerberg, 124 A.3d 47, 57, 65 (Del. Ch. 2015).
76
   See Di Loreto v. Tiber Hldg. Corp., 1999 WL 1261450, at *5 (Del. Ch. June 29, 1999)
(“I conclude that an unexplained five-month delay in informing the minority shareholders
of Jeanne and Mary’s written action, a period during which the deleted transfer restrictions
were themselves the subject of litigation, is not prompt notice within the meaning of
§ 228.”). The Court also dealt with a claim that notice was not prompt under the plaintiff-
friendly temporary restraining order standard. Elite Horse Invs. Ltd. v. T3 Motion, Inc.,
C.A. No. 10550-CB (Del. Ch. Jan. 23, 2015) (TRANSCRIPT). There, stockholder
consents electing new directors were delivered less than thirty days before the hearing, and
at that point there was still no notice. Id. at 73–74. The Court refused to invalidate the
consents, stating “there’s no authority cited anywhere in the ballpark of requiring such
notice within a 30-day time frame[.]” Id. at 74.

                                             25
         In this case, the written consents were allegedly executed on April 2 (the date

the Merger closed) and Plaintiff received written notice on April 19. 77 The more

than two-week delay, along with the notice coming after the statutory period

provided in Section 262, makes it reasonably conceivable that Plaintiff will be able

to show the notice here was not in fact prompt. Defendants’ motion for judgment

on the pleadings on the Section 228 issues raised in Count III is denied.

         D.      Count IV: The Merger Agreement
         Count IV alleges that the Merger Agreement failed to set forth the terms and

conditions of the Merger as required by 8 Del. C. § 251. Section 251(b)(1) requires

that a merger agreement set forth “[t]he terms and conditions of the merger or

consolidation.”78 Section 251(b)(5) states that a merger agreement shall state “[t]he

manner, if any, of converting the shares of each of the constituent

corporations . . . and, if any shares of any of the constituent corporations are not to

remain outstanding . . . the cash . . . holders of such shares are to receive in exchange

for . . . the surrender of any certificates evidencing them . . . .” 79

         The Merger Agreement did not set out the consideration into which the

Company’s preferred stock would be converted. It referenced a “Payment Schedule”



77
     Compl. Ex. A (Initial Notice) at 1.
78
     8 Del. C. § 251(b)(1).
79
     Id. § 251(b)(5).

                                            26
containing that information. The Payment Schedule was not attached to the Merger

Agreement provided to common stockholders. It is reasonably conceivable that the

Payment Schedule was not attached to the Merger Agreement because it was not

prepared at the time the agreement was executed.            It is therefore reasonably

conceivable that the Merger Agreement lacked terms required by Section 251. At

this procedural posture, the Court cannot consider Defendants’ factual arguments to

the contrary. 80

       Defendants respond that the lack of a Payment Schedule was of no

consequence. This is so, Defendants say, because Section 1.6(b) of the Merger

Agreement states that the common stockholders would receive no consideration,81

and further provides that the preferred stockholders would receive consideration

consistent with the “waterfall” priority of preferences contained in the certificate of

incorporation.82




80
  Dkt. 24, Defs.’ Reply Br. in Supp. of Their Mot. for J. on the Pleadings (“Defs.’ Reply
Br.”) at 19 n.18.
81
  Compl. Ex. B (Merger Agr.) § 1.6(b)(ii) (providing that the Common Stock would be
“be automatically cancelled and retired and shall cease to exist, and without any
consideration payable therefor, and each holder . . . of Common Stock shall cease to have
any rights with respect thereto”).
82
  Id. § 1.6(b)(i) (“Each outstanding share of Company Preferred Stock will be converted
automatically into the right to receive the consideration set forth on the Payment
Schedule.”).

                                           27
         Defendants’ argument ignores an obvious problem.                   The preferred

stockholders renegotiated the waterfall provisions when negotiating the Merger, and

the Company’s certificate of incorporation was amended prior to the consummation

of the Merger to allow the new waterfall. As amended, however, the certificate of

incorporation states that the proceeds will be allocated “as set forth in the Merger

Agreement.” 83 So the Merger Agreement references the certificate of incorporation,

and the certificate of incorporation references the Merger Agreement.               As a

consequence, neither document contains the basic information required by Section

251(b)(5).      Plaintiff has therefore stated a claim under Section 252(b), and

Defendants are not entitled to judgment on the pleadings.

         Plaintiff also alleges that Defendants violated Section 251(c), which mandates

that “[t]he agreement required by subsection (b) of this section shall be submitted to

the stockholders . . . for the purpose of acting on the agreement.” Thus, if a merger

agreement does not meet the standards of 251(b), then it also cannot satisfy 251(c).

Accordingly, because Plaintiff’s claim under Section 251(b) survives, so does

Plaintiff’s claim under Section 251(c).

         E.     Count V: Breaches of the Fiduciary Duty of Disclosure
         Count V claims that the director defendants breached their fiduciary duty of

disclosure because the Company failed to comply with statutory notice provisions.


83
     Compl. Ex. C (Certification of Incorporation) § 3(1)(i) (emphasis added).

                                              28
         Statutory and fiduciary disclosure obligations overlap. Information required

by the DGCL is per se material and failing to disclose the statutorily required

information can constitute a fiduciary breach.84             Sending an appraisal notice

implicates the “fiduciary duty to disclose all material information with respect to the

[stockholder’s] decision whether or not to seek appraisal.” 85 This includes “financial

information about the company that will be material to” the stockholder’s decision

of accepting merger consideration or pursuing appraisal.86 And a company has “an


84
   See Berger, 976 A.2d at 134–36 (affirming finding that failure to satisfy requirement of
Section 262 constituted material disclosure violation); In re Orchard Enters., Inc. S’holder
Litig., 88 A.3d 1, 19 (Del. Ch. 2014) (“The DGCL does not require that stockholders
receive many items of information, but those that it does require are material per se.”);
Gilliland, 859 A.2d at 86 (“This duty is two-fold. First, the majority shareholder has a
statutory duty to apprise the stockholders of their right to an appraisal, the effective date of
the merger, and to provide a copy of section 262 . . . Second, and more pertinently, the
majority shareholder has a common law fiduciary duty of providing substantive, financial
information relating to the value of the company.” (citations and footnotes omitted));
Nebel, 1995 WL 405750, at *6 (rejecting argument that attaching copy of appraisal statute
was immaterial information because of “the mandatory nature of the statutory
requirement”).
85
   Berger v. Pubco Corp., 2008 WL 2224107, at *1 (Del. Ch. May 30, 2008), rev’d on
other grounds, 976 A.2d 132 (Del. 2009). See also Turner v. Bernstein, 1999 WL 66532,
at *5 (Del. Ch. Feb. 9, 1999) (stating “the directors of a constituent corporation whose
shareholders are to vote on a proposed merger, have a fiduciary duty to disclose to the
shareholders the available material facts that would enable them to make an informed
decision, pre-merger, whether to accept the merger consideration or demand appraisal”
(emphasis original)); Seagraves v. Urstact Prop. Co., 1996 WL 159626, at *5 (Del. Ch.
Apr. 1, 1996) (“Delaware law imposes a fiduciary obligation to disclose all material
information that would affect a minority stockholder’s decision whether to accept the
merger consideration or to seek an appraisal or other available litigation remedy.”); Balotti
& Finkelstein, supra, § 9.44[B] (“The directors of a corporation whose stockholders are
entitled to appraisal rights also must fulfill their fiduciary duty of disclosure in the context
of the merger.” (citation omitted)).
86
     Skeen v. Jo-Ann Stores, Inc., 750 A.2d 1170, 1174 (Del. 2000).

                                              29
obligation to issue specific instructions to its stockholders as to the correct manner

of executing and filing a valid objection or demand for payment under the Statute,

as construed by Delaware courts[.]” 87

       Because Plaintiff has sufficiently pled that notice pursuant to Section 262 was

deficient, he has also sufficiently pled that the director defendants breached their

fiduciary duty of disclosure. 88 Defendants’ motion for judgment on the pleadings as

to Count V is denied.

       F.     Count VI: Entire Fairness
       Count VI claims that each of the director defendants are interested in the

Merger and so bear the burden of establishing that the Merger was entirely fair to

the common stockholders.         Defendants respond that because Plaintiff has not



87
   Raab v. Villager Indus., Inc., 355 A.2d 888, 895 (Del. 1976). Raab dealt with an older
version of the appraisal statute but its directive regarding “specific instructions” is good
law, as shown by later decisions applying the same principle. See Enstar Corp. v. Senouf,
535 A.2d 1351, 1357 (Del. 1987) (observing that “proper instructions are material” and
that “they were in fact given here”); Andrew & Suzanne Schwartz 2000 Family Tr. v. AM
Apparel Hldgs., Inc., 2008 WL 2877804, at *7 (Del. Ch. July 28, 2008) (citing Raab and
stating “[b]ecause the March Information Memorandum did not attach a copy of § 262 of
the DGCL and it did not contain specific instructions to its stockholders as to the correct
manner of executing and filing a valid objection or demand for payment, it did not
constitute an effective Notice under § 262(d)(2).” (citations omitted)); In re Appraisal of
Shell Oil Co., 1986 WL 2635, at *1 (Del. Ch. Feb. 21, 1986) (ruling defendants had “a
fiduciary duty to the former stockholders of Shell to see that they are given sufficient
information to enable them to perfect their statutory appraisal rights”). See also Berger,
976 A.2d at 144 n.30 (citing Raab approvingly).
88
   The parties did not brief, and this decision does not resolve, whether the director
defendants’ failure to cause the Company to provide timely notice under Section 228
constitutes and independent breach of the duty of disclosure.

                                            30
alleged—and, they say, cannot allege—that the Merger was at an unfair price,

Plaintiff has not stated a claim for breach of fiduciary duty.

           “The concept of fairness has two basic aspects: fair dealing and fair price.”89

Fair dealing addresses “questions of when the transaction was timed, how it was

initiated, structured, negotiated, disclosed to the directors, and how the approvals of

the directors and the stockholders were obtained.”90 Fair price concerns “the

economic and financial considerations of the proposed merger, including all relevant

factors: assets, market value, earnings, future prospects, and any other elements that

affect the intrinsic or inherent value of a company’s stock.”91

           Although entire fairness review has two aspects, the analysis is not bifurcated.

Rather, entire fairness “entails a unitary, non-bifurcated assessment of whether there

was both fair dealing and fair price. In making that assessment, the Court must

consider all relevant components, first singly and then together as a whole.” 92 “A

strong record of fair dealing can influence the fair price inquiry, reinforcing



89
     Weinberger v. UOP, Inc., 457 A.2d 701, 711 (Del. 1983).
90
     Id.
91
     Id.
92
   Seagraves, 1996 WL 159626, at *3 (citations omitted). See also Weinberger, 457 A.2d
at 711 (“[T]he test for fairness is not a bifurcated one as between fair dealing and price.
All aspects of the issue must be examined as a whole since the question is one of entire
fairness.”); Owen v. Cannon, 2015 WL 3819204, at *32 (Del. Ch. June 17, 2015) (“Under
the entire fairness standard, I must make a unitary conclusion as to whether the Merger was
entirely fair.”).

                                              31
the unitary nature of the entire fairness test. The converse is equally true: process

can infect price.”93 In short, “the fair process and fair price aspects interact.” 94

         In the context of a motion to dismiss, “[t]he possibility that the entire fairness

standard of review may apply tends to preclude the Court from granting” a

defendant’s motion. 95 To achieve that uncommon result, the party bearing the

burden of demonstrating entire fairness must be “able to show, conclusively, that the

challenged transaction was entirely fair based solely on the allegations of the

complaint and the documents integral to it.” 96

         This decision assumes that Defendants will bear the burden of demonstrating

entire fairness; Defendants have not argued anything to the contrary. 97 In an effort

to demonstrate entire fairness at the pleadings stage, Defendants contend that Merger

price as a whole was indisputably fair, and that the Company would have needed to



93
  Reis v. Hazelett Strip-Casting Corp., 28 A.3d 442, 467 (Del. Ch. 2011) (citation omitted).
See also Basho Techs. Holdco B, LLC v. Georgetown Basho Inv’rs, LLC, 2018 WL
3326693, at *37 (Del. Ch. July 6, 2018) (“[A]n unfair process can taint the price.” (citations
omitted)).
94
     Basho Techs., 2018 WL 3326693, at *37.
95
  Klein v. H.I.G. Capital, LLC, 2018 WL 6719717, at *16 (Del. Ch. Dec. 19, 2018). See
also Sciabacucchi v. Liberty Broadband Corp., 2018 WL 3599997, at *15 (Del. Ch. July
26, 2018) (applying entire fairness “typically precludes dismissal of a complaint under
Rule 12(b)(6)” (citing Orman v. Cullman, 794 A.2d 5, 21 n.36 (Del. Ch. 2002)).
96
 Klein, 2018 WL 6719717, at *16 (quoting Hamilton P’rs, L.P. v. Highland Capital
Mgmt., L.P., 2014 WL 1813340, at *12 (Del. Ch. May 7, 2014)).
97
 For purposes of this motion, Defendants have assumed that entire fairness applies to the
merger. This decision adopts the same assumption.

                                             32
obtain a price more than 50% higher than Merger price before common stockholders

would receive any Merger consideration. 98

         Though uncited, Defendants’ theory is a tip of the cap to In re Trados Inc.

Shareholder Litigation, where this Court concluded post-trial that if the “common

stock had no economic value before the Merger, then the common stockholders

received the substantial equivalent in value of what they had before, and the Merger

satisfies the test of fairness.”99

         Trados, however, was decided post-trial. At the pleadings stage, Defendants

are not entitled to a comparable finding. The allegations in the Complaint are

accepted as true for the purpose of this motion. The Complaint alleges that one of

the previously explored deals included the potential of greater consideration, such

that common stockholders could have received payment, even if only through an

earn-out.100 When combined with the allegations concerning the process, which

Defendants do not address, it is reasonably conceivable the Merger was not entirely

fair. Defendants are not entitled to judgment on Count VI at this time.




98
   Again, Defendants claim the price at which common stockholders would receive
consideration was $53,189,000, as compared to the $33.8 million Merger price Plaintiff
alleges. Compare Am. Ans. Ex. 1 (Suppl. Notice) at 6, with Compl. ¶ 1.
99
     73 A.3d 17, 76 (Del. Ch. 2013) (citation omitted).
100
      Am. Ans. Ex. 1 (Suppl. Notice) at 4.

                                              33
III.   CONCLUSION
       For these reasons, as to the portion of Count II concerning form-dating issues,

Defendants’ motion for judgment on the pleadings is GRANTED. The remainder

of Defendants’ motion is DENIED. 101

       IT IS SO ORDERED.




101
    Defendants oppose class certification, though Plaintiff has not moved for class
certification. Defs.’ Opening Br. at 42–44. Defendants argue that there are only twenty
potential class members and so Plaintiff cannot meet the numerosity requirement of Court
of Chancery Rule 23(a). Plaintiff responds by contesting Defendants’ factual assumptions.
In reply, Defendants “for the sake of judicial economy” agreed that the question could “be
decided, if necessary, at a later date.” Defs.’ Reply Br. at 26. Accordingly, this decision
does not address the issue of class certification.


                                            34